Case 8:19-cv-01346-JLS-JDE Document 1 Filed 07/09/19 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     phylg@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA

12
       James Zarian,                           Case No.
13
                 Plaintiff,
14                                             Complaint For Damages And
           v.                                  Injunctive Relief For Violations
15                                             Of: American’s With Disabilities
       Kikuyo Yamaguchi, in individual         Act; Unruh Civil Rights Act
16     and representative capacity as
       trustee of the George Y. Yamaguchi
17     and Kikuyo Yamaguchi Family Trust
       dated September 15, 1993;
18     Marianne Keiko Yamaguchi;
       Grace Toshiko Mayemura;
19     Eugene Y. Yamaguchi;
       Yamaguchi Family Limited
20     Partnership, a California Limited
       Partnership; and Does 1-10,
21
                  Defendants.
22
23
           Plaintiff James Zarian complains of Kikuyo Yamaguchi, in individual
24
     and representative capacity as trustee of the George Y. Yamaguchi and Kikuyo
25
     Yamaguchi Family Trust dated September 15, 1993; Marianne Keiko
26
     Yamaguchi; Grace Toshiko Mayemura; Eugene Y. Yamaguchi; Yamaguchi
27
     Family Limited Partnership, a California Limited Partnership; and Does 1-10
28
     (“Defendants”), and alleges as follows:

                                           1

     Complaint
Case 8:19-cv-01346-JLS-JDE Document 1 Filed 07/09/19 Page 2 of 8 Page ID #:2




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He suffers
 3   from muscular dystrophy, cannot walk and uses a wheelchair for mobility.
 4     2. Defendant Kikuyo Yamaguchi, in individual and representative capacity
 5   as trustee of the George Y. Yamaguchi and Kikuyo Yamaguchi Family Trust
 6   dated September 15, 1993, owned the real property located at or about 1905
 7   Sawtelle Blvd., Los Angeles, California, in June 2019.
 8     3. Defendant Kikuyo Yamaguchi, in individual and representative capacity
 9   as trustee of the George Y. Yamaguchi and Kikuyo Yamaguchi Family Trust
10   dated September 15, 1993, owns the real property located at or about 1905
11   Sawtelle Blvd., Los Angeles, California, currently.
12     4. Defendants Marianne Keiko Yamaguchi, Grace Toshiko Mayemura, and
13   Eugene Y. Yamaguchi owned the real property located at or about 1905
14   Sawtelle Blvd., Los Angeles, California, in June 2019.
15     5. Defendants Marianne Keiko Yamaguchi, Grace Toshiko Mayemura, and
16   Eugene Y. Yamaguchi own the real property located at or about 1905 Sawtelle
17   Blvd., Los Angeles, California, currently.
18     6. Defendant Yamaguchi Family Limited Partnership owned Yamaguchi
19   Bonsai Nursery located at or about 1905 Sawtelle Blvd., Los Angeles,
20   California, in June 2019.
21     7. Defendant Yamaguchi Family Limited Partnership owns Yamaguchi
22   Bonsai Nursery (“Nursery”) located at or about 1905 Sawtelle Blvd., Los
23   Angeles, California, currently.
24     8. Plaintiff does not know the true names of Defendants, their business
25   capacities, their ownership connection to the property and business, or their
26   relative responsibilities in causing the access violations herein complained of,
27   and alleges a joint venture and common enterprise by all such Defendants.
28   Plaintiff is informed and believes that each of the Defendants herein,


                                            2

     Complaint
Case 8:19-cv-01346-JLS-JDE Document 1 Filed 07/09/19 Page 3 of 8 Page ID #:3




 1   including Does 1 through 10, inclusive, is responsible in some capacity for the
 2   events herein alleged, or is a necessary party for obtaining appropriate relief.
 3   Plaintiff will seek leave to amend when the true names, capacities,
 4   connections, and responsibilities of the Defendants and Does 1 through 10,
 5   inclusive, are ascertained.
 6
 7     JURISDICTION & VENUE:
 8     9. The Court has subject matter jurisdiction over the action pursuant to 28
 9   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
10   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
11     10. Pursuant to supplemental jurisdiction, an attendant and related cause
12   of action, arising from the same nucleus of operative facts and arising out of
13   the same transactions, is also brought under California’s Unruh Civil Rights
14   Act, which act expressly incorporates the Americans with Disabilities Act.
15     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
16   founded on the fact that the real property which is the subject of this action is
17   located in this district and that Plaintiff's cause of action arose in this district.
18
19     FACTUAL ALLEGATIONS:
20     12. Plaintiff went to the Nursery in June 2019 with the intention to avail
21   himself of its goods and services and to assess the business for compliance
22   with the disability access laws.
23     13. The Nursery is a facility open to the public, a place of public
24   accommodation, and a business establishment.
25     14. Parking is one of the facilities, privileges, and advantages offered by
26   Defendants to patrons of the Nursery.
27     15. Unfortunately, on the date of plaintiff’s visit, the defendants failed
28   provide accessible parking at the Nursery.


                                               3

     Complaint
Case 8:19-cv-01346-JLS-JDE Document 1 Filed 07/09/19 Page 4 of 8 Page ID #:4




 1     16. Currently, the defendants fail to provide accessible parking.
 2     17. Plaintiff personally encountered these barriers.
 3     18. By failing to provide accessible facilities, the defendants denied the
 4   plaintiff full and equal access.
 5     19. The lack of accessible facilities created difficulty and discomfort for the
 6   Plaintiff.
 7     20. Paths of travel are one of the facilities, privileges, and advantages
 8   offered by Defendants to patrons of the Nursery.
 9     21. Even though the plaintiff did not confront the barrier, the defendants
10   fail provide accessible paths of travel at the Nursery.
11     22. The defendants have failed to maintain in working and useable
12   conditions those features required to provide ready access to persons with
13   disabilities.
14     23. The barriers identified above are easily removed without much
15   difficulty or expense. They are the types of barriers identified by the
16   Department of Justice as presumably readily achievable to remove and, in fact,
17   these barriers are readily achievable to remove. Moreover, there are numerous
18   alternative accommodations that could be made to provide a greater level of
19   access if complete removal were not achievable.
20     24. Plaintiff will return to the Nursery to avail himself of its services and to
21   determine compliance with the disability access laws once it is represented to
22   him that the Nursery and its facilities are accessible. Plaintiff is currently
23   deterred from doing so because of his knowledge of the existing barriers and
24   his uncertainty about the existence of yet other barriers on the site. If the
25   barriers are not removed, the plaintiff will face unlawful and discriminatory
26   barriers again.
27     25. Given the obvious and blatant nature of the barriers and violations
28   alleged herein, the plaintiff alleges, on information and belief, that there are


                                             4

     Complaint
Case 8:19-cv-01346-JLS-JDE Document 1 Filed 07/09/19 Page 5 of 8 Page ID #:5




 1   other violations and barriers on the site that relate to his disability. Plaintiff will
 2   amend the complaint, to provide proper notice regarding the scope of this
 3   lawsuit, once he conducts a site inspection. However, please be on notice that
 4   the plaintiff seeks to have all barriers related to his disability remedied. See
 5   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 6   encounters one barrier at a site, he can sue to have all barriers that relate to his
 7   disability removed regardless of whether he personally encountered them).
 8
 9   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
10   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
11   Defendants.) (42 U.S.C. section 12101, et seq.)
12     26. Plaintiff re-pleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint.
15     27. Under the ADA, it is an act of discrimination to fail to ensure that the
16   privileges, advantages, accommodations, facilities, goods and services of any
17   place of public accommodation is offered on a full and equal basis by anyone
18   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
19   § 12182(a). Discrimination is defined, inter alia, as follows:
20             a. A failure to make reasonable modifications in policies, practices,
21                or procedures, when such modifications are necessary to afford
22                goods,     services,     facilities,   privileges,    advantages,      or
23                accommodations to individuals with disabilities, unless the
24                accommodation would work a fundamental alteration of those
25                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
26             b. A failure to remove architectural barriers where such removal is
27                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
28                defined by reference to the ADA Standards.


                                               5

     Complaint
Case 8:19-cv-01346-JLS-JDE Document 1 Filed 07/09/19 Page 6 of 8 Page ID #:6




 1            c. A failure to make alterations in such a manner that, to the
 2                maximum extent feasible, the altered portions of the facility are
 3                readily accessible to and usable by individuals with disabilities,
 4                including individuals who use wheelchairs or to ensure that, to the
 5                maximum extent feasible, the path of travel to the altered area and
 6                the bathrooms, telephones, and drinking fountains serving the
 7                altered area, are readily accessible to and usable by individuals
 8                with disabilities. 42 U.S.C. § 12183(a)(2).
 9     28. When a business provides parking, it must provide accessible parking
10     29. Here, accessible parking has not been provided.
11     30. When a business provides paths of travel, it must provide accessible
12   paths of travel.
13     31. Here, accessible paths of travel have not been provided.
14     32. The Safe Harbor provisions of the 2010 Standards are not applicable
15   here because the conditions challenged in this lawsuit do not comply with the
16   1991 Standards.
17     33. A public accommodation must maintain in operable working condition
18   those features of its facilities and equipment that are required to be readily
19   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
20     34. Here, the failure to ensure that the accessible facilities were available
21   and ready to be used by the plaintiff is a violation of the law.
22
23   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
24   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
25   Code § 51-53.)
26     35. Plaintiff repleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,


                                              6

     Complaint
Case 8:19-cv-01346-JLS-JDE Document 1 Filed 07/09/19 Page 7 of 8 Page ID #:7




 1   that persons with disabilities are entitled to full and equal accommodations,
 2   advantages, facilities, privileges, or services in all business establishment of
 3   every kind whatsoever within the jurisdiction of the State of California. Cal.
 4   Civ. Code §51(b).
 5      36. The Unruh Act provides that a violation of the ADA is a violation of the
 6   Unruh Act. Cal. Civ. Code, § 51(f).
 7      37. Defendants’ acts and omissions, as herein alleged, have violated the
 8   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 9   rights to full and equal use of the accommodations, advantages, facilities,
10   privileges, or services offered.
11      38. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
12   discomfort or embarrassment for the plaintiff, the defendants are also each
13   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
14   (c).)
15
16             PRAYER:
17             Wherefore, Plaintiff prays that this Court award damages and provide
18   relief as follows:
19           1. For injunctive relief, compelling Defendants to comply with the
20   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
21   plaintiff is not invoking section 55 of the California Civil Code and is not
22   seeking injunctive relief under the Disabled Persons Act at all.
23           2. Damages under the Unruh Civil Rights Act, which provides for actual
24   damages and a statutory minimum of $4,000 for each offense.
25
26
27
28


                                              7

     Complaint
Case 8:19-cv-01346-JLS-JDE Document 1 Filed 07/09/19 Page 8 of 8 Page ID #:8




 1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: July 1, 2019              CENTER FOR DISABILITY ACCESS
 4
 5
 6                                    By:
 7                                    ____________________________________

 8                                           Russell Handy, Esq.
                                             Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
